Citation Nr: 0806564	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  05-32 541A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
left arm shell fragment wound (SFW) (Muscle Group V), 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
left hand SFW (Muscle Group IX), with a retained foreign 
body, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for residuals of 
an SFW of the right frontal sinus, with a retained foreign 
body, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as 10 percent disabling.

5.  Entitlement to an effective date prior to March 30, 2004 
for the grant of a 10 percent evaluation for residuals of an 
SFW of the right frontal sinus, with a retained foreign body.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois in November 2004 and April 2005.

The veteran's August 2005 Statement of the Case also 
addressed five service connection claims, but, in his October 
2005 Substantive Appeal, he indicated that he was limiting 
his appeal to the four evaluation issues (the appeal on the 
effective date issue arose separately).  


FINDINGS OF FACT

1.  The veteran's left arm (non-dominant) disability 
encompasses no more than moderate symptomatology, as his most 
recent VA examination revealed healed scars, no muscle 
dysfunction, and no more than moderate limitation of shoulder 
motion. 

2.  The veteran's left hand (non-dominant) disability is 
productive of wrist dorsiflexion to 57 degrees, palmar 
flexion from zero to 65 degrees, ulnar deviation from zero to 
48 degrees, and radial deviation from zero to 12 degrees; 
there is, however, no indication of ankylosis or of 
additional disability involving the fingers.  

3.  The veteran's right frontal sinus disability, consisting 
of a scar, is productive of mild tenderness but is only one 
centimeter in length and has not been shown to have any of 
the "characteristics of disfigurement" listed in 38 C.F.R. 
§ 4.118, Diagnostic Code 7800.

4.  Recent audiological testing showed average pure tone 
thresholds (using the four 1000 to 4000 Hertz frequencies) of 
56 decibels in the right ear and 59 decibels in the left ear, 
while speech audiometry testing revealed speech recognition 
ability of 96 percent in the right ear and 92 percent in the 
left ear; this equates to Level I hearing loss in the right 
ear and Level II hearing loss in the left ear, under Table VI 
of 38 C.F.R. § 4.85.  

5.  The veteran's claim for an increased evaluation for 
residuals of an SFW of the right frontal sinus, with a 
retained foreign body, was received by the RO on March 30, 
2004; there is no indication of a claim before that date or 
of medical evidence suggesting entitlement to a 10 percent 
evaluation in the year prior to the receipt of the claim.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for residuals of a left arm SFW (Muscle Group 
V) have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.56, 
4.73 (Diagnostic Code 5305) (2007).

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for residuals of a left hand SFW (Muscle Group 
IX), with a retained foreign body, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.56, 4.73 (Diagnostic Code 
5309), 4.118 (Diagnostic Code 7804) (2007).

3.  The criteria for entitlement to an evaluation in excess 
of 10 percent for residuals of an SFW of the right frontal 
sinus, with a retained foreign body, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.118 (Diagnostic Codes 7800 
and 7804) (2007).

4.  The criteria for entitlement to an evaluation in excess 
of 10 percent for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85 (Diagnostic Code 
6100), 4.86 (2007).

5.  The criteria for entitlement to an effective date prior 
to March 30, 2004 for the grant of a 10 percent evaluation 
for residuals of an SFW of the right frontal sinus, with a 
retained foreign body, have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide; and must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  Any error in VCAA notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
regard to the increased evaluation claims in May 2004.  This 
letter was issued prior to the appealed November 2004 rating 
decision addressing those claims.  A VCAA letter meeting the 
specific requirements of C.F.R. § 3.159(b)(1) in regard to 
the effective date claim was furnished to the veteran in 
October 2005.  While this letter was issued subsequent to the 
appealed April 2005 rating decision, the veteran's case was 
subsequently readjudicated in a May 2006 Statement of the 
Case, consistent with the Mayfield line of decisions.  

With regard to the increased evaluation claims included in 
this decision, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008).  
        
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that: (1) VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board finds that the May 2004 VCAA letter 
was in substantial compliance with the first and fourth 
requirements of Vazquez-Flores to the extent that the veteran 
was notified that he needed to submit evidence of worsening 
that could include specific medical and laboratory evidence, 
as well as lay evidence from other individuals who could 
describe from their knowledge and personal observations in 
what manner his disabilities had worsened.  However, the May 
2004 VCAA letter did not provide the type of notification set 
forth in the second and third requirements of Vazquez-Flores.  
As such, he has received inadequate notice, and the Board 
must proceed with an analysis of whether this error 
prejudiced the veteran.  See Sanders v. Nicholson, 487 F.3d 
at 889.

The Board has reviewed the record first to determine whether 
the veteran had actual knowledge of the evidence needed to 
support his claims.  See Dalton v. Nicholson, 21 Vet. App. 
23, 30-31 (2007) (actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what is 
necessary to substantiate a claim).  

In this regard, the Board notes that in a March 2004 
statement, the veteran listed his service-connected fragment 
wound disorders and noted that he had swelling of most 
affected areas, took over-the-counter drugs, and experienced 
a loss of strength in some areas.  He also described his 
current difficulties with impaired hearing.  In June and July 
2004, he noted that he had "no further medical evidence to 
submit," while notifying the RO in the later statement of 
current VA treatment.  In his December 2004 Notice of 
Disagreement and his October 2005 Substantive Appeal, he 
provided a detailed description of his current symptoms of 
the service-connected disorders at issue.  The descriptions 
from these submissions in particular reflect actual knowledge 
of the evidence necessary to substantiate his claims, namely 
evidence showing that his disability had gotten worse.

Moreover, the veteran's October 2004 VA examinations involved 
such studies as audiological testing, scar measurements, and 
range of motion testing that paralleled the relevant 
diagnostic criteria contained in 38 C.F.R. §§ 4.56, 4.73, and 
4.85, all applicable in the case at hand.  These studies, as 
well as the veteran's access to his VA examination reports 
(indicated in his representative's August 2007 statement, as 
the claims file had been reviewed by the representative), 
reflect that a reasonable person could have been expected to 
understand in this case what was needed to substantiate the 
claims.  

The Board is aware that the veteran's increased evaluation 
claims were not readjudicated following the initial 
notification of diagnostic criteria in the August 2005 
Statement of the Case, such as in a Supplemental Statement of 
the Case.  Nevertheless, for the reasons described above, the 
Board finds that any notice errors with regard to the second 
and third requirements of Vazquez-Flores are not prejudicial, 
inasmuch as they did not affect the "essential fairness of 
the adjudication."  Sanders v. Nicholson, 487 F.3d at 889.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, such notification was provided in a March 2006 letter.  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

The Board also notes that the veteran was afforded a 
comprehensive VA examination in conjunction with this appeal, 
addressing the disorders at issue, in October 2004.  He has 
not since asserted a worsening in disability specifically 
since the date of this examination.  See VAOPGCPREC 11-95 
(April 7, 1995).
(the length of time since the last rating examination, in and 
of itself, does not warrant a further examination in the 
absence of an allegation of subsequent worsening of the 
disability).  

In summary, all relevant facts have been properly developed 
in regard to the veteran's claims, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claims.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Accordingly, the 
Board finds that no prejudice to the veteran will result from 
an adjudication of this appeal in this Board decision.  
Rather, remanding this case for further VCAA development 
would be an essentially redundant exercise and would result 
only in additional delay with no benefit to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).



II.  Increased evaluation claims

A.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, as here, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

B.  SWF of the left arm

In the present case, the RO has evaluated the veteran's SWF 
of the left arm under 38 C.F.R. § 4.73, Diagnostic Code 5305.  
This section concerns the flexor muscles of the elbow 
(biceps, brachialis, and brachioradialis), with functions 
including elbow supination and flexion of the elbow.  

Under this section, for a non-dominant extremity (as here, as 
the veteran's service medical records confirm him to be 
right-handed), a 10 percent evaluation is assigned for 
moderate disability, a 20 percent evaluation is in order for 
a moderately severe disability, and a 30 percent evaluation 
is warranted for a severe disability.

A moderate disability of the muscles is shown by through and 
through or deep penetrating wounds of short track by a single 
bullet, small shell, or shrapnel fragment, without the 
explosive effect of a high velocity missile, and with 
residuals of debridement or prolonged infection.  The history 
of a moderate muscle disability includes service department 
records of in-service treatment for the wound and a record of 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability, particularly a lowered 
threshold of fatigue after use which affects the particular 
functions controlled by the injured muscles.  Objective 
findings include small or linear entrance and (if present) 
exit scars which indicate a short track of the missile 
through muscle tissue, some loss of deep fascia or muscle 
substance, impairment of muscle tonus and loss of power, or a 
lowered threshold of fatigue when compared to the sound 
side.  38 C.F.R. § 4.56(d)(2).

A moderately severe disability of the muscles is shown by a 
through and through or deep penetrating wound by a small high 
velocity missile or a large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaints of this 
injury include a record of hospitalization for a prolonged 
period for treatment of a wound, a record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of an inability to keep 
up with work requirements.  Objective findings of a 
moderately severe muscle wound are entrance and (if present) 
exit scars indicating the track of the missile through 
important muscle groups; indications on palpation of moderate 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side; and tests 
of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3).

A severe disability of the muscles is shown by a through and 
through or deep penetrating wound due to a high velocity 
missile, or large or multiple low velocity missiles, or with 
a shattering bone fracture or an open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular binding and scarring.  
History and complaints of this injury include a record of 
hospitalization for a prolonged period for treatment of a 
wound; a record of consistent complaint of cardinal signs and 
symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries; and, if present, evidence 
of an inability to keep up with work requirements.  Objective 
findings include ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in the missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area.  Muscles 
swell and harden abnormally in contraction.  The tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability: x-ray evidence of 
minute multiple scattered foreign bodies, indicating 
intermuscular trauma and the explosive effect of the missile; 
adhesion of a scar of the long bones, scapula, pelvic bones, 
sacrum, or vertebrae, with epithelial sealing over the bone 
rather than true skin covering in an area where bone is 
normally protected by muscle; diminished muscle excitability 
to pulsed electrical current in electrodiagnostic tests; 
visible or measurable atrophy; adaptive contraction of an 
opposing group of muscles; atrophy of muscle groups not in 
the track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d)(4). 

Additionally, under this criteria, the cardinal signs and 
symptoms of muscle disability include loss of power, 
weakness, a lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  See 
38 C.F.R. § 4.56(c).

Historically, the RO granted service connection for an SFW of 
the left arm in an October 1968 rating decision in view of 
evidence of such an injury in service in February 1968.  This 
injury involved multiple fragment wounds, but there is no 
indication of a through and through or deep penetrating 
wound, or of artery or nerve involvement, of the left upper 
extremity.  A zero percent evaluation was assigned as of 
April 1968.  Following an October 1975 VA examination showing 
increased discomfort of the left upper extremity, the RO, in 
a December 1975 rating decision, increased this evaluation to 
10 percent as of March 1975.

More recently, the veteran's disability was addressed in a VA 
orthopedic examination in October 2004, during which the 
veteran reported tightness of the left upper arm when 
stretching overhead.  The examination results, however, do 
not in any way suggest a disability that is more than 
moderately disabling.  Notably, the examination revealed an 
eight cm. by 1.5 cm. scar over the left mid-humeral shaft, as 
well as a 2 cm. by 3 mm. at the left forearm, both well-
healed and of normal skin color.  There was no keloid 
reaction and no palpable loss of underlying muscle structure 
or focal weakness of the upper extremities.  Range of motion 
testing of the left shoulder revealed forward flexion to 170 
degrees (out of a normal 180 degrees), abduction to 110 
degrees (out of a normal 180 degrees), internal rotation from 
zero to 90 degrees (full motion), and external rotation from 
zero to 75 degrees (out of a normal 90 degrees).   See 
38 C.F.R. § 4.71a, Plate I.  Fatigability, incoordination, or 
loss of motion were not noted upon repetitive movement.  The 
examiner noted changes consistent with tendonopathy of the 
left shoulder upon x-ray, with shrapnel present in the soft 
tissues but not the joint spaces, and determined that the 
tendonopathy was "less likely as not" a complication of 
military experiences and "more likely as not" consistent 
with a history of physical labor.

Whether or not all noted left arm symptomatology is 
considered attributable to the service-connected disorder, 
the Board finds that there is no basis for describing the 
disability is more than moderate in degree.  Except for 
significant (about 35%) limitation of shoulder abduction and 
smaller limitations of forward flexion and external rotation, 
the left arm is no more than minimally symptomatic.

Finally, the veteran has submitted no evidence showing that 
this left arm disorder has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation, and there is also no indication that 
this disorder has necessitated frequent, or indeed any, 
periods of hospitalization during the pendency of this 
appeal.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Overall, the evidence does not support an evaluation in 
excess of 10 percent for a left arm SFW (Muscle Group V), and 
the claim for that benefit must be denied.  38 C.F.R. § 4.7.

C.  SFW of the left hand

With regard to the left hand SFW, the RO has assigned the 
veteran a 10 percent evaluation under 38 C.F.R. § 4.73, 
Diagnostic Code 5309 and 38 C.F.R. § 4.118, Diagnostic Code 
7804.

Diagnostic Code 5309 concerns the intrinsic muscles of the 
hand, which act in strong grasping movements and are 
supplemented by the intrinsic muscles in delicate 
manipulative movements.  This code section reflects that the 
hand is so compact a structure that isolated muscle injuries 
are rare, being nearly always complicated with injuries of 
bones, joints, tendons, etc.  As such, evaluation based on 
limitation of motion, with a minimum of 10 percent, is 
warranted.

Diagnostic Code 7804 allows for a maximum rating of 10 
percent for a superficial scar that is painful upon 
examination.

Historically, the RO granted service connection for an SFW of 
the left hand in a December 1975 rating decision, separate 
from the previously service-connected left arm injury.  A 10 
percent evaluation for this non-dominant extremity disorder 
was assigned as of March 1975.  

The Board has reviewed the veteran's October 2004 VA 
orthopedic examination report but does not find that the 
examination results provide a basis for an increased 
evaluation.  As noted above, there was a left forearm scar 
measuring two cm. by three mm., with normal skin color, no 
keloid reaction, and no palpable loss of underlying muscle 
structure.  A wrist examination revealed left dorsiflexion to 
57 degrees, palmar flexion from zero to 65 degrees, ulnar 
deviation from zero to 48 degrees, and radial deviation from 
zero to 12 degrees.  After repetitive movement of the wrists, 
there was no fatigability or incoordination, and maximum 
dorsiflexion on the left was to 67 degrees.  The examiner 
noted mild degenerative changes of both hands and decreased 
sensation over the left hand but found that both were "less 
likely as not" complications of the veteran's military 
experiences.

In terms of range of motion, 38 C.F.R. § 4.71a, Diagnostic 
Code 5215 contemplates limitation of dorsiflexion and palmar 
flexion but allows only for a maximum evaluation of 10 
percent.  Only in cases of wrist ankylosis, specifically 
favorable ankylosis in 20 degrees to 30 degrees of 
dorsiflexion, can a higher evaluation of 20 percent be 
assigned.  The October 2004 VA examination report, however, 
does not contain any evidence of such ankylosis.  The 
examination report also does not suggest that the veteran has 
reported any limitation of motion or ankylosis of the fingers 
(Diagnostic Codes 5216-5230).  As such, there is no basis for 
a higher schedular evaluation for this disorder.

Again, as the veteran has submitted no evidence showing that 
his service-connected SFW of the left hand markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and as 
there is also no indication that this disorder has 
necessitated hospitalization during the pendency of this 
appeal, the Board is not required to remand this matter for 
the procedural actions concerning extra-schedular evaluations 
outlined in 38 C.F.R. § 3.321(b)(1).

Overall, the evidence does not support an evaluation in 
excess of 10 percent for residuals of a left hand SFW (Muscle 
Group IX), with a retained foreign body, and the claim for 
that benefit must be denied.  38 C.F.R. § 4.7.



D.  SFW of the right frontal sinus region
 
The RO has evaluated the veteran's SFW scar of the right 
frontal sinus region at the 10 percent rate under 38 C.F.R. 
§ 4.118, but this code section does not allow for an 
evaluation in excess of 10 percent.  Thus, the Board has 
focused its analysis on 
the revised provisions of 38 U.S.C.A. § 4.118, Diagnostic 
Code 7800, effective from August 30, 2002 and concerning 
scars of the head, face, or neck, as the veteran's claim was 
received after that date.  

Under Diagnostic Code 7800, eight "characteristics of 
disfigurement" are set forth for evaluation purposes.  These 
include: (1) a scar of five or more inches (13 or more cm.) 
in length; (2) a scar of at least one-quarter inch (0.6 cm.) 
wide at the widest part; (3) surface contour of the scar 
elevated or depressed on palpation; (4) scar adherent to 
underlying tissue; (5) skin hypo- or hyper-pigmented in an 
area exceeding six square inches (39 sq. cm.); (6) skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 sq. cm.); (7) 
underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); and (8) skin indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).

Correspondingly, a minimum 10 percent evaluation is warranted 
for scars of the head, face, or neck with one characteristic 
of disfigurement.  

A 30 percent evaluation is assigned in cases of visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or a paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or with two or three characteristics of disfigurement.

A 50 percent evaluation is warranted in cases of visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or with four or five characteristics of disfigurement.

An 80 percent evaluation is warranted in cases of visible or 
palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or with six or more characteristics of 
disfigurement.

Historically, the RO granted service connection for an SFW of 
the right frontal sinus region in an October 1968 rating 
decision in view of evidence of such an injury in service in 
February 1968.  A zero percent evaluation was assigned as of 
April 1968.  

During the pendency of this appeal, the RO has increased the 
evaluation to 10 percent, although the process by which this 
was accomplished is somewhat complicated.  At the time of the 
appealed November 2004 rating decision, this disorder was 
characterized as an SFW of the right frontal sinus "with 
retained foreign body below the left eye."  Based on the 
findings from the October 2004 VA orthopedic examination, the 
RO, in an April 2005 VA rating decision, granted service 
connection and a 10 percent evaluation for a SFW scar "above 
right eye" as of March 2004.   In a May 2006 statement of 
the case, however, the RO characterized the disorder as an 
SFW of the "right frontal sinus with retained foreign 
body," explaining that that the April 2005 rating decision 
erroneously granted service connection for the scar over the 
right eye when, in fact, service-connection had already been 
established.  The RO noted that "[a]lthough the wording was 
confusing, the errors are considered harmless since monetary 
benefits were not affected."  

In any event, the Board has reviewed the report of the 
October 2004 VA orthopedic examination that served as the 
predicate for the assignment of a 10 percent evaluation but 
finds no basis for an even higher evaluation.  The 
examination revealed a one cm. scar above the above the right 
eyebrow that was described as being mildly tender but well-
healed and with normal skin color and no keloid reaction.  
While the noted mild tenderness warranted the assigned 10 
percent evaluation under Diagnostic Code 7804, the fact 
remains that none of the "characteristics of disfigurement" 
listed in Diagnostic Code 7800 have been shown in this case.  
As such, there exists no schedular basis for an increased 
evaluation.

Again, as the veteran has submitted no evidence showing that 
his service-connected facial scar has markedly interfered 
with his employment status beyond that interference 
contemplated by the assigned evaluation, and as there is also 
no indication that this disorder has necessitated 
hospitalization during the pendency of this appeal, the Board 
is not required to remand this matter for the procedural 
actions concerning extra-schedular evaluations outlined in 38 
C.F.R. § 3.321(b)(1).

Overall, the evidence does not support an evaluation in 
excess of 10 percent for residuals of an SFW of the right 
frontal sinus, with a retained foreign body, and the claim 
for that benefit must be denied.  38 C.F.R. § 4.7.

E.  Bilateral hearing loss

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent eleven 
categories of decibel loss based on the pure tone audiometry 
test.  The numerical designation of impaired efficiency (I 
through XI) will be determined for each ear by intersecting 
the horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure 
tone decibel loss.  

For example, with the percentage of discrimination of 70 and 
an average pure tone decibel loss of 64, the numeric 
designation level is "V" for one ear.  The same procedure 
will be followed for the other ear.  38 C.F.R. § 4.85(b).

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing. 

For example, if the better ear has a numeric designation 
level of "V," and the poorer ear has a numeric designation 
level of "VII," the percentage evaluation is 30 percent.  
38 C.F.R. § 4.85(e), Diagnostic Code 6100.

Specific provisions are in effect for "unusual patterns of 
hearing impairment," specifically cases where the pure tone 
thresholds at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) are 55 decibels or more, or where 
the puretone thresholds are 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

The veteran's October 2004 VA examination revealed the 
following pure tone thresholds (in decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
55
50
70
LEFT
45
50
60
55
70

The average pure tone thresholds (using the four 1000 to 4000 
Hertz frequencies) were 56 decibels in the right ear and 59 
decibels in the left ear.  Speech audiometry testing revealed 
speech recognition ability of 96 percent in the right ear and 
92 percent in the left ear.  This equates to Level I hearing 
loss in the right ear and Level II hearing loss in the left 
ear, under Table VI.  Applying these designations under Table 
VII, these specific findings are actually consistent with a 
zero percent evaluation, and Table VIa is not for use in this 
instance because neither of the "unusual patterns" set 
forth in 38 C.F.R. § 4.86 are present in this case.  In other 
words, there exists no schedular basis for an evaluation in 
excess of 10 percent.

The Board acknowledges the veteran's descriptions of 
worsening hearing, in terms of both volume and understanding 
words, from his October 2005 Substantive Appeal.  His lay 
assertions of decreased hearing, however, are insufficient to 
establish entitlement to a higher evaluation for bilateral 
hearing loss because "disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The Board notes that 
the veteran is free to submit evidence at a future date in 
furtherance of the assignment of a higher evaluation, such as 
recent audiological testing reports.  In the present case, 
however, the "mechanical application" of the applicable 
diagnostic criteria to the evidence at hand clearly 
establishes an evaluation not greater than 10 percent for his 
bilateral hearing loss. 

Again, as the veteran has submitted no evidence showing that 
his service-connected bilateral hearing loss has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and as 
there is also no indication that this disorder has 
necessitated hospitalization during the pendency of this 
appeal, the Board is not required to remand this matter for 
the procedural actions concerning extra-schedular evaluations 
outlined in 38 C.F.R. § 3.321(b)(1).

Overall, the evidence does not support an evaluation in 
excess of 10 percent for bilateral hearing loss, and the 
claim for that benefit must be denied.  38 C.F.R. § 4.7.

III.  Entitlement to an effective date prior to March 30, 
2004 for the grant of a 10 percent evaluation for residuals 
of an SFW of the right frontal sinus, with a retained foreign 
body

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of the 
claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

In new service connection cases, the effective date is the 
date of receipt of claim or the date entitlement arose, 
whichever is later.  However, if the claim is received within 
one year of separation from service, the effective date will 
be the day following the date of separation from service.  38 
C.F.R. § 3.400(b)(2).

In cases involving increases, the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability occurred if the claim is received 
within one year from such date.  Otherwise, the effective 
date is the date of receipt of claim.  38 C.F.R. § 
3.400(o)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a)).  
38 C.F.R. § 3.155 provides that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.1(p) defines 
application as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  See also Rodriguez v. 
West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.

38 C.F.R. § 3.157(a) provides that the effective date of 
pension or compensation benefits (as a claim for increase or 
to reopen) will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  If a formal 
claim for compensation has previously been allowed, or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree, a report of examination or hospitalization can be 
accepted as an informal claim for benefits.  Acceptance of a 
report of examination or treatment as a claim for increase is 
subject to the payment of retroactive benefits from the date 
of a report or for a period of one year prior to the date of 
receipt of the report.  38 C.F.R. § 3.157. 

As to reports prepared by VA or the uniformed services, the 
date of receipt of such a claim is deemed to be the date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital.  38 C.F.R. § 3.157(b)(1).  

For reports prepared by a non-VA hospital where the veteran 
was maintained at VA expense, the date of admission to the 
hospital is accepted as the date of receipt of claim if VA 
maintenance was authorized prior to admission.  For all other 
reports, including reports from private physicians, laymen, 
and state and other institutions, the date of receipt of the 
reports is accepted as the date of receipt of an informal 
claim.  38 C.F.R. § 3.157(b).

In the present case, as indicated above, service connection 
for the veteran's SFW of the right frontal sinus region was 
established in an October 1968 rating decision, with a zero 
percent evaluation effectuated as of August 1968.  Claims for 
an increase in this evaluation were later denied in December 
1975, January and April of 1985, and February 1991.

The veteran filed a Notice of Disagreement with the February 
1991 rating decision denying an increased evaluation for this 
disorder in November 1991 and was furnished a Statement of 
the Case addressing this matter in December 1991.  He did not 
respond in any manner to this issuance, however, and thus did 
not perfect an appeal.  See 38 C.F.R. §§ 20.200, 20.202.  

Subsequently, the veteran did not claim entitlement to an 
increased evaluation for this disorder until his current 
claim was received by the RO on March 30, 2004.  As described 
above, the RO has since provided various characterizations of 
this disorder (with the Board utilizing that from the May 
2006 Statement of the Case), but it is clear from all 
issuances that the increase to 10 percent has been 
effectuated as of March 20, 3004.

In conjunction with the veteran's claim, the RO has received 
VA medical records dating back to June 2003.  These records, 
however, contain no findings dated prior to March 2004 
addressing the degree of the veteran's disability from 
residuals of an SFW of the right frontal sinus, with a 
retained foreign body.

In summary, there is no indication of a claim for an 
increased evaluation for residuals of an SFW of the right 
frontal sinus, with a retained foreign body, prior to March 
30, 2004.  There is also no medical evidence suggesting 
entitlement to a 10 percent evaluation in the year prior to 
the receipt of the claim.

For all of these reasons, the preponderance of the evidence 
is against the veteran's claim of entitlement to an effective 
date prior to March 30, 2004 for the grant of a 10 percent 
evaluation for residuals of an SFW of the right frontal 
sinus, with a retained foreign body, and the claim must be 
denied.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).




ORDER

Entitlement to an increased evaluation for residuals of a 
left arm SFW (Muscle Group V), currently evaluated as 10 
percent disabling, is denied.

Entitlement to an increased evaluation for residuals of a 
left hand SFW (Muscle Group IX), with a retained foreign 
body, is denied.

Entitlement to an increased evaluation for residuals of an 
SFW of the right frontal sinus, with a retained foreign body, 
is denied.

Entitlement to an increased evaluation for bilateral hearing 
loss is denied.

Entitlement to an effective date prior to March 30, 2004 for 
the grant of a 10 percent evaluation for residuals of an SFW 
of the right frontal sinus, with a retained foreign body, is 
denied.


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


